Case: 17-10350     Date Filed: 09/28/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10350
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:16-cv-02058-AKK-SGC



WILLIAM N. LUCY,

                                                 Plaintiff - Appellant,

versus

JOHN GROW, II,
Attorney at Law,

                                                 Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                              (September 28, 2017)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10350    Date Filed: 09/28/2017   Page: 2 of 4


      William Lucy, proceeding pro se and in forma pauperis, filed a notice of

appeal designating for appellate review the district court’s January 12, 2017 order

denying his motion for reconsideration.       His initial brief, however, focuses

exclusively on the substantive components of his claim, as opposed to the more

stringent reconsideration standard. The district court addressed Mr. Lucy’s claim

in its December 27, 2016 order dismissing his complaint for lack of diversity

jurisdiction under 28 U.S.C. § 1332(a).

      Mr. Lucy did not designate for review the December 27th order of dismissal

in his notice of appeal.   Normally, his failure to do so would deprive us of

appellate jurisdiction over that order because Federal Rule of Appellate Procedure

3(c)(1)(B) requires the appellant to file a notice of appeal designating “the

judgment [or] order . . . appealed.” See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). But because we construe Rule 3’s notice requirement liberally,

see Smith v. Barry, 502 U.S. 244, 248 (1992), we often construe a notice of appeal

to include those orders the appellant intended to appeal. See KH Outdoor, LLC v.

City of Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006) (construing notice of

appeal to include non-designated order, and looking to arguments in brief to derive

intent). Mr. Lucy’s initial brief makes it clear that he intended to appeal the

December 27th order of dismissal, so that is the order we will review.




                                          2
               Case: 17-10350     Date Filed: 09/28/2017    Page: 3 of 4


        Mr. Lucy brought an action under 42 U.S.C. § 1983 against John Grow, II,

an attorney in Mobile, Alabama, for legal malpractice stemming from certain

alleged deficiencies in the way in which Mr. Grow handled Mr. Lucy’s criminal

case.    The district court dismissed the complaint for lack of subject-matter

jurisdiction, ruling that it lacked diversity jurisdiction under 28 U.S.C. § 1332(a)

and federal-question jurisdiction under 28 U.S.C. § 1331. See D.E. 3.

        Following a review of the record and Mr. Lucy’s arguments, we affirm. As

an initial matter, Mr. Lucy fails to challenge the district court’s jurisdictional

rulings, instead focusing on the merits of his claim. But assuming that his initial

brief implicitly challenges the district court’s jurisdictional rulings, Mr. Lucy still

cannot prevail. The district court correctly found that, as far as the complaint went,

Mr. Grow was a citizen of the State of Alabama for purposes of § 1332(a).

        Without complete diversity, Mr. Lucy cannot proceed in federal court absent

some other jurisdictional basis. The only other possibly basis is federal-question

jurisdiction under § 1331 because Mr. Lucy sued under § 1983. Yet § 1983

provides no relief here because there is no allegation that Mr. Grow acted under

color of state law. Mr. Lucy alleged that Mr. Grow committed malpractice in his

private capacity as Mr. Lucy’s lawyer, which is not actionable under § 1983. We

therefore agree with the district court that it lacked subject-matter jurisdiction.




                                           3
               Case: 17-10350      Date Filed: 09/28/2017     Page: 4 of 4


      AFFIRMED. 1




1
 Mr. Lucy also moved for summary judgment on appeal. As an appellate court, we do not grant
summary judgment under Federal Rule of Civil Procedure 56(a). Construing Mr. Lucy’s motion
as one for summary disposition, we deny his motion because we have affirmed the district
court’s dismissal of his complaint for lack of subject-matter jurisdiction.


                                            4